       Case 1:19-mc-00145-TSC Document 219 Filed 08/27/20 Page 1 of 5




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


 In the Matter of the Federal Bureau of Prisons’
 Execution Protocol Cases,

 LEAD CASE: Roane et al. v. Barr

 THIS DOCUMENT RELATES TO:                             Case No. 19-mc-0145 (TSC)

 Holder v. Barr, Case No. 1:19-cv-03520


         EMERGENCY MOTION FOR PRESERVATION OF EVIDENCE

      Plaintiff Norris G. Holder, Jr. respectfully requests an emergency order from

this Court directing the Bureau of Prisons (“BOP”), and anyone acting on its behalf, to

preserve physical evidence related to Keith Nelson who is scheduled to be executed by

the BOP on August 28, 2020, should that execution be carried out. The execution of

Mr. Nelson becomes more likely after the United States Court of Appeals for the

District of Columbia Circuit vacated a stay of execution previously entered by this

Court. Order, In the Matter of the Federal Bureau of Prisons’ Execution Protocol Case,

Number 20-5260 (August 27, 2020).

      According to Federal Rule of Civil Procedure 26(d)(1), “[a] party may not seek

discovery from any source before the parties have conferred as required by Rule 26(f),

except in a proceeding exempted from initial disclosure under Rule 26(a)(1)(B), or

when authorized by these rules, by stipulation, or by court order.” Under Federal Rule

of Civil Procedure 35(a), “[t]he court where the action is pending may order a party

whose mental or physical condition—including blood group—is in controversy to

submit to a physical or mental examination by a suitably licensed or certified examiner.
        Case 1:19-mc-00145-TSC Document 219 Filed 08/27/20 Page 2 of 5




The court has the same authority to order a party to produce for examination a person

who is in its custody or under its legal control.” Fed. R. Civ. P. 35(a) (emphasis added).

       This Court has the authority to order autopsies under Rule 35. E.g., Belkow v.

Celotex Corp., No. 89 C 3049, 1989 WL 56976, at *2 (N.D. Ill. May 22, 1989) (“This

court concurs with the analysis set forth in In re Certain Asbestos Cases, 112 F.R.D.

427, 432–433 (N.D. Tex. 1986), that upon proper showing Rule 35(a) permits the court

to order an autopsy.”); McGehee v. Hutchinson, No. 17-cv-179 (E.D. Ark. April 28,

2017). Such an order “may be made only on motion for good cause and on notice to all

parties and the person to be examined,” and “must specify the time, place, manner,

conditions, and scope of the examination, as well as the person or persons who will

perform it.” Fed. R. Civ. P. 35(a)(2).

       Pursuant to that authority, Mr. Holder requests the Court to order BOP to

preserve evidence from the execution of Mr. Nelson should it proceed, including all IV

tubing, syringes, needles and drug vials used in the execution, except for any portion of

the IV tubing and entry apparatus that must travel with the body to the coroner

because they remain connected to the body of the prisoner after execution.

       Additionally, Mr. Holder requests that if an autopsy is or will be conducted of

Keith Nelson by the Vigo County Coroner (or other Coroner/Medical Examiner), then

the Coroner shall do the following within 48 hours of the execution:

       • Collect evidence related to pulmonary edema and issues inserting intravenous
       lines, including that the Coroner or Medical Examiner: weigh the lungs; perform
       a thorough examination and documentation of any fluid present in the large or
       small airways, or mouth or nose; identify the IV site(s), note if the catheter was
       placed intravascularly, and note any extravasation of fluid around the IV; and
       note any signs of multiple IV attempts.
       and

                                             2
          Case 1:19-mc-00145-TSC Document 219 Filed 08/27/20 Page 3 of 5




         • Preserve tissues from the brain, liver, and muscle from a location other than
         from the leg or arm where the IV was set.
         Good cause exists for this order. The autopsy of Mr. Wesley Purkey, who was

executed by the BOP on July 16, 2020, confirmed that he suffered from “severe

bilateral acute pulmonary edema.” Dr. Gail Van Norman explained that the autopsy

findings were “consistent with, and affirm[s],” her “opinion that premortem flash

pulmonary edema is a virtual medical certainty in any execution carried out in

accordance with the Federal Execution Protocol,” (ECF #183-2, ¶ 6) and that

“prisoners executed by lethal injection in accordance with the Federal Protocol remain

sensate and able to experience the extreme pain and suffering related to the occurrence

of flash pulmonary edema.” Id., at 7.

         Dr. Van Norman has explained that this evidence will be highly relevant to the

issues presented in this action concerning Mr. Holder. Dr. Van Norman has stated that:

            because of [Mr. Holder’s] substantially increased level of relevant,
            activated CYP enzymes, his body will both metabolize and redistribute
            pentobarbital much more rapidly than usual, in my opinion negatively
            affecting drug levels in the brain and increasing his risks for prolonged
            awareness, protracted death, and pain and suffering and sensations of
            drowning and suffocation due to the pulmonary edema that occurs
            during massive pentobarbital IV overdose.


Declaration of Gail Van Norman, M.D., ECF Doc. 186, Exhibit A at 7 (dated Aug. 9,

2020).

         Determining whether Mr. Nelson suffered flash pulmonary edema during his

execution as did Mr. Purkey is relevant to the Eighth Amendment issue before this

Court concerning Mr. Holder. Dr. Van Norman has previously relied on autopsy results

in evaluating the likelihood that an inmate would experience flash pulmonary edema

while being executed with a single-drug pentobarbital protocol. See ECF # 24, App. III.

                                              3
       Case 1:19-mc-00145-TSC Document 219 Filed 08/27/20 Page 4 of 5




These issues can also be exacerbated by improper placement of the intravenous line,

among other things. Id. at 53.

      This emergency motion is not meant to encompass all preservation requests that

should be kept; it should supplement the ME’s normal practice. Mr. Holder and/or the

Consolidated Plaintiffs may need to supplement this request at a later time.

      Because time is of the essence for this motion, Mr. Holder asks that this Court

foreshorten the response time of the Defendants and rule on this motion with haste. 1

                                    CONCLUSION

      For the foregoing reasons, the Court should immediately issue an emergency

order for the preservation of evidence.

DATED:        August 27, 2020

                                          Respectfully submitted,
                                          /s/ Scott W. Braden
                                          Scott W. Braden
                                          Assistant Federal Defender
                                          Arkansas Federal Defender Office
                                          Ark Bar Number 2007123
                                          1401 West Capitol, Suite 490
                                          Little Rock, Arkansas 72201
                                          (501) 324-6114
                                          Scott_Braden@fd.org

                                          Jennifer Ying (DE #5550)
                                          Andrew Moshos (DE #6685)
                                          MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                          1201 N. Market St.
                                          P.O. Box 1347
                                          Wilmington, Delaware 19801
                                          (302) 658-9300
                                          jying@mnat.com
                                          amoshos@mnat.com


1This urgent motion would have been filed sooner but counsel has been without
electricity and internet access as the remnants of Hurricane Laura pass over Little Rock,
Arkansas. Power has just been recently restored. It has been filed as soon as possible.
                                            4
Case 1:19-mc-00145-TSC Document 219 Filed 08/27/20 Page 5 of 5




                            Counsel for Plaintiff Norris G. Holder, Jr.




                              5
